SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

396
KA 15-01572
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JAMIE ALTMAN, DEFENDANT-APPELLANT.


JAMIE ALTMAN, DEFENDANT-APPELLANT PRO SE.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL),
FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (Douglas A.
Randall, J.), entered March 2, 2015. The order, insofar as appealed
from, issued superceding orders of protection.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see CPL 450.10; People v Whalen, 49 AD3d 916, lv denied 10 NY3d 940).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court